*607
By the Court,

Dixon, C. J.
Appeal by ‘plaintiffs from a judgment of involuntary non-suit, and for costs against the plaintiffs in favor of the defendant Jackson Case, the husband of the defendant Betsey K. The action was in the nature of a bill quia timet, by the plaintiffs as owners in possession of certain real estate, to procure the cancellation of a tax deed of the same land to the defendant Mrs. Case, and which she claimed as her separate property. The question whether the husband is a necessary party in such case, was before us in Oatman vs. Goodrich, 15 Wis., 589, and we decided that he was.
The judgment must therefore be reversed and the cause remanded for further proceedings according to law.